Citation Nr: 0124574	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  99-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977, and from November 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran submitted a notice of 
disagreement in March 1999 and a statement of the case was 
issued in April 1999.  The veteran perfected his appeal to 
the Board in May 1999.  

In July 2001, the veteran testified at a hearing before the 
undersigned Member of the Board at the RO.  A transcript of 
that hearing is of record.  

As a preliminary matter, the Board notes that in, the March 
1999 decision on appeal, the RO adjudicated the claim for 
service connection on a de novo basis, and denied the claim 
as not well grounded.  However, as explained below, the issue 
of service connection for a psychiatric disorder previously 
was considered and denied.  Under these circumstances, the 
question of whether new and material evidence has been 
presented to reopen the claim must be addressed because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Hence, the issue has been 
characterized as on the title page of this decision.  
Moreover, in view of the Board's favorable dispositions on 
both the question of reopening, and the merits of the claim, 
as explained below, the Board finds that the veteran is not 
prejudiced by the Board treating the claim as a petition to 
reopen, rather than a de novo claim for service connection, 
in the first instance.  



FINDINGS OF FACT

1. In December 1990, the Board denied the veteran service 
connection for a psychiatric disorder.  

2. Evidence submitted after the Board's December 1990 denial 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of service 
connection.

3. The record reflects a history of blunt head trauma while 
playing basketball during service in 1976.  In August 
1977, service connection was granted for scar, residual of 
head injury.

4. VA hospitalization reports dated from November 25, 1992 to 
December 11, 1992 and from March 8, 1995 to March 24, 
1995, reflect diagnoses of organic mood disorder.

5. A statement dated in December 1997, from the Chief, 
Louisiana VA Mental Health Clinic reflects a diagnosis of 
organic mood disorder with psychotic features secondary to 
closed head injury.

6. A VA psychological examination report dated in February 
1999 noted a provisional diagnosis of "organic mood 
disorder due to post head trauma" based upon previous 
diagnoses.  However, the examiner questioned the 
examination findings and commented that it was his opinion 
that a mild closed head trauma would not produce such 
extreme effects.

7. In a November 2000 statement, the veteran's treating VA 
psychiatrist noted a history of in-service head injury, 
and diagnosed organic mood disorder with psychotic 
features secondary to closed head injury.

8. There is no evidence of any head trauma other than the 
history of a blow to the head during service in 1976 noted 
in the veteran's service records.

9. The evidence of record demonstrates that it is at least as 
likely as not that the organic mood disorder with 
psychotic features is secondary to the closed head injury 
sustained during service.


CONCLUSIONS OF LAW

1. The Board's December 1990 decision, which denied the 
veteran's claim of service connection for a psychiatric 
disorder is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. §§  20.1100, 20.1105 (2001).

2. New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156, 3.303, 3.306 (2001).

3. With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for organic 
mood disorder with psychotic features, as a result of 
injury incurred during active military service, are met.  
38 U.S.C.A. §§  1110, 1131, 5103(A), 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  

The record reflects that the veteran's claim for service 
connection for a psychiatric disorder previously was 
considered and denied.  In December 1990, the Board denied 
the claim on the basis that a psychiatric disorder was first 
shown many years after service and that there was 
insufficient evidence of a nexus between the veteran's 
current psychiatric disability and his service or a service-
connected disability.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on this 
issue.  In this regard, the Board notes that unless the 
Chairman orders reconsideration, or one of the other 
exceptions to finality apply, all Board decisions are final 
on the date stamped on the face of the decision.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  Here, the veteran did not 
request reconsideration of the Board's December 1990 
decision, and no other exception to finality applies; hence, 
that decision is final as to the evidence then of record.  
Id.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In this case, the evidence that must be considered 
in determining whether there is a basis for reopening the 
claim for service connection for a psychiatric disorder is 
that added to the record since the Board's December 1990 
decision, the last disposition in which the claim was finally 
disallowed on any basis.  See Evans, 9 Vet. App. at 285.

As a preliminary matter, the Board points out that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, which, among 
other things, eliminates the well grounded claim requirement, 
and redefines VA's obligations with respect to notifying and 
assisting a claimant.  See Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  The 
Board finds that, in this case, sufficient notification and 
development action to render an equitable determination in 
this appeal has been accomplished. 

The Board also notes that pertinent regulations that 
implement the Act recently were promulgated.  However, the 
revised version of 38 C.F.R. § 3.156(a) is only applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  Hence, the Board will apply 
the version of 3.156(a) in effect at time of the RO's March 
1999 denial of the claim; that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.

The relevant evidence of record at the time of the Board's 
December 1990 decision consisted of the veteran's service 
medical records; a VA examination report dated in March 1990 
as well as the veteran's contentions.  None of these records 
includes medical evidence or opinion that specifically relate 
a psychiatric disorder to service.  While the March 1990 VA 
examination report noted that the veteran's problems are 
attributed to his complaints of headaches and his previous 
head injury, the Board found that this statement alone, was 
insufficient to serve as the basis for a grant of service 
connection.

The evidence associated with the claims file since the 
Board's December 1990 decision is addressed below.

On VA hospitalization covering the period from November 25 to 
December 11, 1992, diagnoses of major depression and organic 
mood disorder were noted.  In March 1995, the veteran was 
hospitalized again for several weeks and a diagnosis of 
organic mood disorder was noted.  In a December 1997 Medical 
Report of Examination or Treatment, the Chief, Louisiana VA 
Mental Health Clinic indicated that the veteran sustained a 
closed head injury in 1975 and that he had been treated 
regularly by VA since 1995 on both an inpatient and 
outpatient basis.  It was further noted that after completion 
of neuropsychiatric evaluation on multiple occasions 
including psychological testing and computerized tomography 
(CT) scan of the veteran's brain, the appropriate diagnosis 
is organic mood disorder with psychotic features secondary to 
closed head injury.

In February 1999, the veteran underwent VA psychological 
examination.  The examiner indicated that the veteran's 
medical history as documented within the claims folder was 
reviewed and that the veteran underwent psychological 
testing.  Although a diagnosis of organic mood disorder was 
noted, the examiner further indicated that this diagnosis was 
provisional only and based upon previous diagnoses within the 
record.  The examiner further commented that in his opinion, 
a mild closed head trauma, such as apparently sustained by 
the veteran, would not produce such extreme effects.  The 
examiner also concluded that there was some question as to 
the veracity of the veteran's responses and efforts during 
the evaluation.

In a November 2000 Medical Report of Examination or 
Treatment, the veteran's treating VA psychiatrist reiterated 
that the veteran sustained a closed head injury in 1975 and 
that he had been treated regularly by VA since 1995 on both 
an inpatient and outpatient basis.  She further noted that 
after completion of neuropsychiatric evaluation on multiple 
occasions including psychological testing and computerized 
tomography (CT) scan of the veteran's brain, the veteran's 
psychiatric diagnosis was organic mood disorder with 
psychotic features secondary to closed head injury.  

In July 2001, the veteran offered sworn testimony at a 
hearing before the undersigned Member of the Board at the RO.  
The veteran stated that he was rendered unconscious as a 
result of the injury during service and that it was his 
belief that the diagnosis on hospitalization at that time was 
concussion.  He further indicated that he had experienced 
sleeplessness, anxiety and depression since the injury.

After careful review of the evidence of record, the Board 
concludes that new and material evidence has been submitted 
to reopen the claim for service connection-specifically, the 
competent opinions associated with the record since the 
December 1990 denial that suggest a medical nexus between a 
prior closed head injury and the veteran's current 
psychiatric disability.  The Board finds that this evidence 
is new, in that it was not previously before agency decision 
makers, and material, in that such evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  As this evidence clearly 
meets the criteria of 38 C.F.R. § 3.156(a), the Board finds 
that the requirements for reopening are met, and that the 
claim must be considered on the merits.

Considering the new and material evidence along with other 
evidence of record, and with application of the benefit-of-
the-doubt doctrine (see 38 U.S.C.A. § 5107(b); 38 CF.R. 
§ 3.102), the Board also concludes that that criteria for a 
grant of service connection for a current acquired 
psychiatric disorder-specifically, organic mood disorder 
with psychotic features-are met.  

The Board acknowledges that in his report, the VA 
psychologist who examined the veteran in February 1999 noted 
a provisional diagnosis of organic mood disorder with 
psychotic features (based upon previous diagnoses within the 
record), and offered an opinion that a mild closed head 
trauma such as the veteran sustained during service would not 
produce such extreme effects in the absence of radiological 
findings, that the credibility of the veteran's responses and 
efforts on examination had been placed into question in view 
of the psychological testing results and that the veteran's 
report of head trauma was spurious.

The fact remains, however, that the service medical records 
indicate that the veteran did, in fact, sustain a closed head 
injury in service (a history of blunt head trauma while 
playing basketball during service in 1976 was noted), and 
that the veteran has been granted service connection for a 
scar, as the residual of such injury.  During the veteran's 
hearing, he confirmed that his in-service head injury 
occurred during a basketball game.  There is no evidence of 
any other head trauma sustained by the veteran in or since 
service.

Furthermore, the record reflects that during hospitalization 
VA facilities in 1992 and again in 1995, the veteran was 
diagnosed with organic mood disorder, and that the findings 
and opinions offered by both the Chief of the Louisiana VA 
Mental Health Clinic in December 1997 (relating a diagnosis 
of organic mood disorder with psychotic features to a closed 
head injury) and the veteran's treating VA psychiatrist in 
November 2000 (concluding that the veteran's appropriate 
diagnosis is organic mood disorder with psychotic features 
and that this diagnosis is secondary to the head trauma 
sustained during service), tend to support the veteran's 
claim.  

Thus, the Board finds that the evidence of record is, at 
least, in relative equipoise on the question of the 
relationship between current psychiatric disability and in-
service trauma.  In this regard, when, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 C.F.R. § 3.102; 
see also 38 U.S.C.A. § 5107(b).  Under the circumstances of 
this case, and giving the veteran the benefit of every doubt, 
the Board concludes that it is as likely as not that the 
organic mood disorder with psychotic features is the result 
of head trauma sustained during service.  As such, the 
criteria for a grant of service connection for organic mood 
disorder with psychotic features are met.  


ORDER

Service connection for organic mood disorder with psychotic 
features is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

